           Case 2:18-cr-00399-JAD-BNW Document 58
                                               57 Filed 03/17/21 Page 1 of 6




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar No. 14853
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                      Case No. 2:18-cr-00399-JAD-PAL

10                           Plaintiff,              Stipulation for Order to Release Evidence
                                                     to Defense for Inspection and Testing
11                vs.

12    YOUEL GUERRA-VINALES,                                          ECF No. 57

13                          Defendant.

14

15
               It is stipulated and agreed, by and between Christopher Chiou, Acting United
16
     States Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United
17
     States of America and Jennifer Waldo, Esq., counsel for defendant Guerra-Vinales;
18
               That pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E) this Court
19
     issue an Order directing the Federal Bureau of Investigation (FBI) to release tangible
20
     evidence to the defense for independent laboratory testing.
21
               Specifically, the FBI will release testable samples of the following exhibits in FBI
22
     case number 245E-LV-6912965-FISUR; FBI evidence control numbers 1B561 and 1B567,
23
     to Minh Tran, Drug Detection Lab, Drug Enforcement Administration (DEA) registration
24
     number RD0500707, 9700 Business Park Drive, Suite 407, Sacramento, California, 95827,
            Case 2:18-cr-00399-JAD-BNW Document 58
                                                57 Filed 03/17/21 Page 2 of 6




 1   for purposes of conducting independent laboratory analysis to determine the identity or

 2   purity of the release substances.

 3               In support of this stipulation the parties submit the following:

 4               1. After a drug trafficking investigation of Guerra-Vinales by the FBI, on

 5   December 11, 2018, Guerra-Vinales was indicted for distributing a controlled substance—

 6   methamphetamine. The seized methamphetamine (evidence control numbers 1B561 and

 7   1B567) were submitted by the FBI to DEA for analysis. The DEA confirmed the seized

 8   items were methamphetamine and issued an opinion as to the purity of the substances.

 9               2. Guerra-Vinales has requested the opportunity to have an independent

10   laboratory analyze these pieces of tangible evidence, which analysis will be paid for by

11   Guerra-Vinales.

12               3. Upon a defendant’s request, the government must permit the defendant to

13   inspect . . . tangible objects . . . if . . . the item is material to preparing the defense. . . .”

14   Fed.R.Crim.Pro. Rule 16(a)(1)(E). To show materiality, there must be some indication that

15   “disclosure of the disputed evidence would have enabled the defendant significantly to alter

16   the quantum of proof in his favor." United States v. Ross, 511 F.2d 757, 763 (5th Cir. 1975).

17   "[E]vidence is material as long as there is a strong indication that it will play an important

18   role in uncovering admissible evidence, aiding witness preparation, corroborating

19   testimony, or assisting impeachment or rebuttal." United States v. Lloyd, 992 F.2d 348, 351

20   (D.C. Cir. 1993) (citations and internal quotations omitted).

21               4. The defense has requested that a 50 to 200 milligram homogenized sample of

22   evidence control numbers 1B561 and 1B567 be released for testing.

23

24
                                                     2
           Case 2:18-cr-00399-JAD-BNW Document 58
                                               57 Filed 03/17/21 Page 3 of 6




 1             The parties have agreed to the terms and conditions of the release the evidence,

 2   which is reflected in the attached proposed order.

 3
               DATED this 4th day of March, 2021.
 4
                                                CHRISTOPHER CHIOU
 5                                              United States Attorney

 6                                              /s/ Kevin Schiff
                                                Kevin D. Schiff
 7                                              Assistant United States Attorney

 8                                              /s/ Jennifer Waldo
                                                Jennifer Waldo, Esq.
 9                                              Counsel for Defendant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               3
           Case 2:18-cr-00399-JAD-BNW Document 58
                                               57 Filed 03/17/21 Page 4 of 6




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                      Case No. 2:18-cr-00399-JAD-PAL
 3
                             Plaintiff,              Stipulation for Order to Release Evidence
 4                                                   to Defense for Inspection and Testing
                  vs.
 5
      YOUEL GUERRA-VINALES,
 6
                             Defendant.
 7

 8
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court HEREBY ORDERS:
10
            In accordance with Federal Rule of Criminal Procedure 16(a)(1)(E), the Federal
11
     Bureau of Investigation (FBI), in case number 245E-LV-6912965-FISUR shall release a 20
12
     to a 50-200 milligram representative sample of evidence control item numbers 1B561 and
13
     1B567 for independent testing to:
14
            Drug Detection Lab, DEA registration number RD0500707
15          c/o Minh Tran
            9700 Business Park Drive, Suite 407
16          Sacramento, CA. 95827

17          Prior to receiving the representative samples of the above identified evidence items,

18   the Drug Detection Lab and/or Minh Tran shall possess and present to the FBI a current

19   valid DEA registration sufficient to perform the qualitative analysis of a Schedule II
20   controlled substance in full compliance with the applicable DEA registration procedures,
21   found in 21 C.F.R. § 1301.11 et seq; and
22          IT IS FURTHER ORDERED that, upon delivery of the exhibit(s) to the defense
23   expert, the expert shall sign and return by Registered Mail, any FBI receipts or attestations
24   indicating receipt of the sample required by the FBI. Following the qualitative analysis
                                                4
           Case 2:18-cr-00399-JAD-BNW Document 58
                                               57 Filed 03/17/21 Page 5 of 6




 1   ordered herein, the individual who conducted analysis shall provide the Government with

 2   a Declaration Under Penalty of Perjury pursuant to 28 U.S.C. § 1746. The Declaration

 3   will state the quantity of each exhibit consumed during analysis (if any) as well as the

 4   weight of each exhibit both received from and returned to the Government. The

 5   Declaration shall be delivered to the Government immediately upon completion of the

 6   analysis ordered herein; and

 7          IT IS FURTHER ORDERED that, in accordance with Fed. R. Crim. P.

 8   16(b)(1)(B), the defendant shall provide the Government with a copy of the results or

 9   reports of the analysis under this Order; and

10          IT IS FURTHER ORDERED that:

11          1. The defense shall coordinate with the Government a convenient date and time for

12   the analysis ordered herein;

13          2. The defense expert is responsible for safeguarding the exhibits(s)/sample(s) and

14   preserving the chain of custody in a matter to protect its integrity;

15          3. The defense expert is responsible for repackaging each sample/exhibit package

16   into a heat-sealed evidentiary envelope, which heat-sealed container shall be placed into a

17   separate heat-sealed envelope, which shall be secured in such a manner that tampering will

18   be readily observable;

19          4. Upon completion of testing, the defense expert shall return any residual substance

20   of the identified FBI evidence items to the FBI be a secure method approved by the FBI;

21          5. All analysis by the defense expert must be completed within 21 days of receipt of

22   the samples. Return of the samples and its original packaging must occur within seven days

23   of the completion of the analysis;

24
                                                 5
           Case 2:18-cr-00399-JAD-BNW Document 58
                                               57 Filed 03/17/21 Page 6 of 6




 1          6. Any failure to following the aforementioned procedures will render defense’s

 2   analysis scientifically unreliable as those terms are defense in the Federal Rules of Evidence;

 3          7. Any failure by the defense to maintain proper chain of custody will not render FBI

 4   evidence control item numbers 1B561 and 1B567 inadmissible for any reason.

 5

 6                                               IT IS SO ORDERED

 7                                              ________________________________________
                                                THE HONORABLE JENNIFER A. DORSEY
 8                                              UNITED STATES DISTRICT JUDGE

 9                                              DATED:________________________
                                                       3-17-2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                6
